Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered February 5, 1985, convicting her of manslaughter in the first degree, upon a jury verdict, and sentencing her to an indeterminate term of from 6 to 18 years’ imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of from 2 to 6 years’ imprisonment; as so modified, the judgment is affirmed.
Under the circumstances of this case we conclude that a reduction of the sentence is warranted. Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.